Citation Nr: 1549486	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of Chapter 30 Title 38 (Montgomery GI Bill) benefits for the period of May 12, 2008 to July 31, 2009.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel











INTRODUCTION

The Veteran had active military duty from July 1994 to June 2015.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 determination from the Department of Veterans Affairs (VA) Educational Center in Muskogee, Missouri.  


FINDINGS OF FACT

1.  The Veteran was on active duty when he applied for educational benefits under the Montgomery GI Bill.  

2.  The Veteran did not discontinue the course of study due to active duty orders.  


CONCLUSION OF LAW

The criteria for restoration of Montgomery GI Bill Educational Benefits have not been met.  38 U.S.C.A. §§ 3301, 3313 (West 2014); 38 C.F.R. §§ 21.7135, 21.7040 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Generally, VA has duties to notify and assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, such procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031 (2015).  See 38 C.F.R. § 21.7030 (2015) (specifically applying the provisions of 
38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30). 

Moreover, the provisions pertaining to VA's duties to notify and assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required to assist the Veteran.

Whether Restoration of Montgomery GI Bill Educational Benefits

The Veteran has requested restoration of Chapter 30 Title 38 (Montgomery GI Bill) benefits for the period of May 12, 2008 to July 31, 2009.  Specifically, he would like to be charged an overpayment in order to have the benefits restored due to inability to complete the course of study.  

After a review of the evidence, the Board has determined that restoration of such benefits is not warranted.  The undisputed facts in this case render the Veteran ineligible for restoration of Chapter 30 Title 38 (Montgomery GI Bill) benefits for the period of May 12, 2008 to July 31, 2009.  

The facts are that the Veteran applied for Chapter 30 (Montgomery GI Bill) educational benefits in February 2008, in order to pursue a course of study at the Houston Graduate School of Theology.  At the time of application, the Veteran was living in Ft. Sill, Oklahoma.  For the period of September 2008 to August 2009, VA received notification from the educational institution (Houston Graduate School of Theology) confirming the Veteran's enrollment.  

In May 2009, the Veteran submitted to VA an application for Post-9/11 GI Bill educational benefits.  In June 2009, VA issued a certificate of eligibility for Post 9/11 GI Bill benefits, to be effective August 1, 2009.  In July 2009, the registrar at the educational institution (Houston Graduate School of Theology) informed VA that the Veteran wished to have VA benefits post-dated, in order to create an overpayment.  

In August 2009, the Veteran sent notification to VA that he wished to relinquish VA education benefits under the Montgomery GI Bill in order to receive the Post 9/11 GI Bill benefits.  

In August 2009, the Veteran was informed that his request to retroactively terminate the Post 9/11 GI Bill benefits, in order to have Montgomery GI Bill restored, was denied.  The Veteran was informed that, once entitlement to educational benefits had been charged, they could not be restored unless he had to discontinue his course of study as a result of order to active duty under Title 10 U.S. Code.  

In November 2009, the registrar at the educational institution (Houston Graduate School of Theology) sent two enrollment certifications to serve as corrections.  On these certificates, the Veteran's enrollment dates were changed to April 2008 to February 2009, instead of September 2008 to August 2009, as noted above. 

In February 2010, the Veteran submitted a notice of disagreement to the August 2009 decision, stating that he is on active duty full time and he had discontinued his course of study due to the OPTEMPO. The Veteran contends that his work on OPTEMPO caused him not be able to pursue the course study. 

With regard to the OPTEMPO contention, the Board acknowledges that being on OPTEMPO may have required more of the Veteran's time and increased the overall workload; however, this factor is insufficient to restore Montgomery GI Bill (Chapter 30) benefits following the decision to for Post 9/11 GI Bill benefits and relinquish Chapter 30 benefits.  The undisputed fact is that the Veteran was on active duty full time when he applied for the education benefits.  He was already living in Ft. Sill at the time of the application, and, as such, was not on transfer due to active duty.  The Veteran did not discontinue the course of study due to active duty orders.  The Veteran stopped his education benefits under the Montgomery GI Bill in order to receive Post 9/11 education benefits, which became available on August 1, 2009.  The Veteran's Montgomery GI Bill education benefits were terminated August 1, 2009.  

The Veteran would now like VA to create an overpayment for credit hours the Veteran used the Montgomery GI Bill; however, the undisputed facts are that the Veteran waived his right to Montgomery GI Bill benefits when he sought entitlement Post 9/11 GI Bill education benefits, and he did not discontinue the course of study due to active duty orders.  Due to lack of entitlement to his request, there is no legal basis by which the Veteran's claim for restoration of benefits can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Restoration of Chapter 30 Title 38( Montgomery GI Bill) benefits for the period of May 12, 2008 to July 31, 2009 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


